--------------------------------------------------------------------------------

Exhibit 10.4
 
Paradigm holdings, Inc.
9715 Key West Avenue, 3rd Floor
Rockville, MD 20850


July 25, 2011
 






Name
Address
 


Dear ______________:


From time to time we have discussed with the officers and directors of Paradigm
Holdings, Inc. (“Paradigm”) the substantial increase in corporate litigation,
which can subject officers and directors to expensive litigation risks and large
claims for damages.  We have also discussed the uncertainties involved in
obtaining and maintaining directors’ and officers’ liability insurance on a
reasonable basis as well as the potentially limited scope (and risk of
non-renewal) of such insurance as can be obtained.


You have informed us that you are concerned about the level of protection
available to you as an officer or director of Paradigm in the present legal
climate, and we understand that your willingness to serve or to continue to
serve as an officer or director of Paradigm depends upon, among other things,
assurance of adequate protection on a long-term basis.  You have also informed
us that you know of no pending or threatened claim against you relating to
Paradigm.
 
The Articles of Incorporation of Paradigm (the “Charter”) provides that Paradigm
will indemnify its corporate officers and directors to the full extent permitted
by the applicable statute, which is Section 78.7502 of the Nevada Revised
Statutes.  The statute, in turn, authorizes a Nevada corporation to provide
indemnification against expenses and certain other losses incurred by a director
or officer in any proceeding in which he or she is involved as a result of
serving, or having served, as a director, officer, or employee of Paradigm or,
at Paradigm’s request, as a director, officer or employee of another corporation
or entity.  In addition, Paradigm has the power under Nevada law to enter into
arrangements for indemnification on any terms not prohibited by law that the
Board of Directors deems to be appropriate.
 
In order to attract and retain your services as an officer or director of
Paradigm, Paradigm has agreed to indemnify you to the fullest extent of its
authority to do so, subject to the limitations set forth herein.  This letter
agreement (“Agreement”) is intended to supplement and confirm the
indemnification provisions contained in the Charter of Paradigm.

 
 

--------------------------------------------------------------------------------

 

Paradigm and you (the “Indemnified Party”) by this Agreement agree as follows:
 
1. Indemnification.  Paradigm shall indemnify and hold harmless the Indemnified
Party if the Indemnified Party is or was a party or is threatened to be made a
party to, or is otherwise involved with, any Proceeding (as such term is defined
in Section 20(b)):
 
(i) by reason of the fact that the Indemnified Party is or was a director,
officer, employee or agent of Paradigm or any subsidiary of Paradigm,
 
(ii) by reason of any action or inaction on the part of the Indemnified Party
taken in the capacity of a director, officer, employee or agent of Paradigm or
any subsidiary of Paradigm,
 
(iii) by reason of the fact that the Indemnified Party is or was serving at the
request of Paradigm as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, or
 
(iv) by reason of the fact that the Indemnified Party is or was serving at the
request of Paradigm in any capacity with respect to any employee benefit plan,
 
against expenses (including reasonable attorneys’ fees), judgments, penalties,
fines and amounts paid in settlement (if such settlement is approved in writing
in advance by Paradigm, which approval shall not be unreasonably withheld or
delayed) actually and reasonably incurred by the Indemnified Party in connection
with such Proceeding unless Paradigm shall establish, in accordance with the
procedures and standards described in Section 4(e)(i) and Section 4(e)(ii) of
this Agreement, that the Indemnified Party was not entitled to indemnification,
as described in Section 2.
 
2. Limitation on Indemnification.  Notwithstanding any other provision of this
Agreement,
 
(a)  no indemnification shall be paid under this Agreement with respect to
claims involving acts or omissions as to which the Indemnified Party is finally
adjudicated (by court order or judgment from which no right of appeal exists)
not to have acted in good faith in the reasonable belief that the Indemnified
Party’s action was in the best interests of Paradigm or, to the extent that such
matter relates to service with respect to an employee benefit plan, in the best
interests of the participants or beneficiaries of such employee benefit plan;
 
(b)  no indemnification shall be paid under this Agreement with respect to any
criminal matter in which the Indemnified Party is finally adjudicated (by court
order or judgment from which no right of appeal exists) to have had reasonable
cause to believe that the Indemnified Party’s action was unlawful; and
 
 
- 2 -

--------------------------------------------------------------------------------

 

(c)  no indemnification for expenses shall be paid under this Agreement in
respect of any claim, issue or matter as to which the Indemnified Party shall
have been adjudged to be liable to Paradigm unless and only to the extent that
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnified Party is fairly and reasonably
entitled to indemnification for such expenses which such other court shall deem
proper.
 
3. No Employment Agreement.  Nothing contained in this Agreement is intended to
create or shall create in the Indemnified Party any right to employment (in the
case of a director) or continued employment (in the case of an employee).
 
4. Expenses; Indemnification Procedure.
 
(a) Advancement of Expenses.  Paradigm shall advance all reasonable expenses
incurred by the Indemnified Party in connection with the investigation, defense,
settlement or appeal of any Proceeding (but not amounts actually paid in
settlement of any such Proceeding, which amounts shall be paid under Section
4(e)).  The advances to be made hereunder shall be paid by Paradigm to the
Indemnified Party within sixty (60) days following delivery of a written request
therefor by the Indemnified Party to Paradigm.
 
(b) Failure to Advance Expenses.  If the Indemnified Party shall have requested
an advancement of expenses pursuant to Section 4(a) and if such request shall
not have been not paid in full by Paradigm within sixty (60) days after a
written request by the Indemnified Party for payment thereof was first received
by Paradigm, the Indemnified Party may, but need not, at any time thereafter
bring an action against Paradigm to recover the unpaid amount of the claim for
advancement of expenses and, subject to Section 18 of this Agreement, the
Indemnified Party shall also be entitled to be reimbursed for the expense
(including reasonable attorneys’ fees) of bringing such action.
 
(c) Reimbursement to Paradigm.  The Indemnified Party by this Agreement
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnified Party is not entitled to be
indemnified by Paradigm as authorized by this Agreement.
 
(d) Notice; Cooperation by the Indemnified Party.  The Indemnified Party shall
give Paradigm prompt notice of the commencement of any Proceeding, or the threat
thereof against the Indemnified Party, for which indemnification will or could
be sought under this Agreement.  No indemnification shall be provided to the
Indemnified Party if he or she shall fail to give notice as provided in this
Section 4(d) if Paradigm is or was materially prejudiced by the failure to give
such notice.  In addition, the Indemnified Party shall give Paradigm such
information and cooperation as it may reasonably require and as shall be within
the Indemnified Party’s power.  If for any reason the Indemnified Party is not
an employee of Paradigm at the time of any activities performed by the
Indemnified Party in connection with the defense of any Proceeding, Paradigm
shall compensate the Indemnified Party on the basis of $350.00 per day (or
portion thereof) spent by the Indemnified Party on behalf of such activities at
the request of Paradigm, and reimburse the Indemnified Party for all related and
reasonable out-of-pocket expenses, such compensation and expense reimbursement
to be advanced in the manner set forth in Section 4(a).

 
- 3 -

--------------------------------------------------------------------------------

 

(e) Procedure for Indemnification.
 
(i) Any amounts payable by Paradigm pursuant to Section 1 shall be paid no later
than sixty (60) days after the resolution (by judgment, settlement, dismissal or
otherwise) of the claim to which indemnification is sought.  If a claim is
brought by the Indemnified Party under this Agreement, under any statute, or
under any provision of Paradigm’s Charter or By-Laws, as amended or restated
from time to time, which provision provides for indemnification, and if such
claim is not paid in full by Paradigm within such time period, the Indemnified
Party may, but need not, at any time thereafter bring an action against Paradigm
to recover the unpaid amount of the claim and, subject to Section 18 of this
Agreement, the Indemnified Party shall also be entitled to be reimbursed for the
expense (including reasonable attorneys’ fees) of bringing such action.  It
shall be a defense to any such action that the Indemnified Party has not met the
standards of conduct which make it permissible under applicable law for Paradigm
to indemnify the Indemnified Party for the amount claimed.  Section 4(e)(ii)
shall apply to any such determination and the burden of proving such defense
shall be on Paradigm.  In addition, the Indemnified Party shall be entitled to
receive interim payments of expenses pursuant to Section 4(a) unless and until
such defense shall be finally adjudicated by court order or judgment from which
no further right of appeal exists.  Paradigm shall not be liable to indemnify
the Indemnified Party under this Agreement for any amounts paid in settlement of
any action or claim effected without its written consent, which consent shall
not be unreasonably withheld or delayed.
 
(ii)  It is the parties' intention (which intention reflects applicable law)
that if Paradigm contests the Indemnified Party's right to indemnification, the
question of the Indemnified Party's right to indemnification shall be for the
court to decide.  The termination of any action or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that the Indemnified Party was not
entitled to indemnification under this Agreement.  In addition, neither the
failure of Paradigm to have made a determination that indemnification of the
Indemnified Party is proper under the circumstances, nor any determination by
Paradigm that the Indemnified Party has not met such applicable standard of
conduct, shall create a presumption that the Indemnified Party has or has not
met the applicable standard of conduct.
 
5. Notice to Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 4(d) of this Agreement, Paradigm has in effect any
insurance, including, without limitation, directors’ and officers’ liability
insurance, which may provide for payment of or reimbursement for such claim,
Paradigm shall give prompt notice of the assertion of such claim to each issuer
of such insurance in accordance with the procedures set forth in the respective
policies.  Paradigm shall thereafter (if it is appropriate to do so pursuant to
the terms of the applicable insurance policy) take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnified Party, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 
- 4 -

--------------------------------------------------------------------------------

 

6. Other Sources of Indemnification.  The Indemnified Party shall not be
required to exercise any rights against any other parties (for example, under
any insurance policy purchased by Paradigm, the Indemnified Party or any other
person or entity) before the Indemnified Party enforces this
Agreement.  However, to the extent Paradigm actually indemnifies the Indemnified
Party or advances expenses, Paradigm shall be subrogated to (and shall be
entitled to enforce) any such rights which the Indemnified Party may have
against third parties.  Notwithstanding the foregoing, Paradigm shall have no
right to seek reimbursement under insurance policies maintained by the
Indemnified Party personally or by the employer of an Indemnified Party who is a
non-employee director of Paradigm.  The Indemnified Party shall assist Paradigm
in enforcing rights against third parties if Paradigm pays the Indemnified
Party's reasonable costs and expenses of doing so.
 
7. Selection of Counsel.  In the event Paradigm shall be obligated under
Section 4(a) of this Agreement to pay the expenses of any Proceeding involving
the Indemnified Party, Paradigm shall be entitled to participate in such
Proceeding and, to the extent it shall wish, to assume the defense of such
Proceeding, with counsel chosen by Paradigm and approved by the Indemnified
Party, which approval shall not be unreasonably withheld or delayed.  Upon the
delivery to the Indemnified Party of written notice of its election to assume
such defense, approval of such counsel by the Indemnified Party and retention of
such counsel by Paradigm, Paradigm will not be liable to the Indemnified Party
under this Agreement for any fees of counsel or other expenses subsequently
incurred by the Indemnified Party in connection with the defense of the same
Proceeding, except for fees and expenses incurred by the Indemnified Party as a
consequence of the Indemnified Party’s obligation to cooperate with Paradigm in
the defense of such matters (as set forth in Section 4(d) of this
Agreement).  Notwithstanding the foregoing, the reasonable fees and expenses of
the Indemnified Party’s counsel shall be paid by Paradigm only if (i) the
employment of counsel by the Indemnified Party has been previously authorized by
Paradigm, (ii) the Indemnified Party shall have reasonably concluded that, under
applicable standards of  professional responsibility applicable to attorneys,
there may be a material conflict of interest between Paradigm and the
Indemnified Party in the conduct of such defense or that such counsel and the
Indemnified Party have fundamental and material disagreements as to the proper
method of managing the litigation, or (iii) Paradigm shall not, in fact, have
employed counsel to assume the defense of such Proceeding.  The Indemnified
Party shall have the right to employ his own counsel in any such Proceeding at
the Indemnified Party’s expense.
 
8. Additional Indemnification Rights; Nonexclusivity.
 
(a) Scope.  In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of a Nevada corporation
such as Paradigm to indemnify a member of its board of directors or an officer,
such changes shall, without any further action by Paradigm, be included within
the scope of the indemnification provided to the Indemnified Party by, and
Paradigm’s obligations under, this Agreement.  In the event of any change in any
applicable law, statute or rule that limits or restricts the right of Paradigm
to indemnify a member of its Board of Directors or an officer, such changes
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder, except to the extent specifically required by such law, statute or
rule to be applied to this Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 

(b) Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which the Indemnified Party may be entitled
under Paradigm’s Charter or By-Laws, any agreement, any vote of disinterested
directors, Nevada law, or otherwise, both as to action in the Indemnified
Party's official capacity and as to action or inaction in another capacity while
holding such office.  The indemnification provided under this Agreement shall
continue as to the Indemnified Party for any action taken or not taken while
serving in an indemnified capacity even though he may have ceased to serve in
such capacity at the time any covered Proceeding is commenced.
 
9. Partial Indemnification.  If the Indemnified Party is entitled under any
provision of this Agreement to indemnification by Paradigm for some or a portion
of the expenses, judgments, fines or penalties actually or reasonably incurred
by him in the investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, Paradigm shall nevertheless
indemnify the Indemnified Party for the portion of such expenses, judgments,
fines or penalties to which the Indemnified Party is entitled.
 
10. Mutual Acknowledgment.  Both Paradigm and the Indemnified Party acknowledge
that in certain instances, applicable law or applicable public policy could be
construed to prohibit Paradigm from indemnifying its directors and officers
under this Agreement or otherwise.  Nothing in this Agreement is intended to
require or shall be construed as requiring Paradigm to do or fail to do any act
in violation of any applicable law.  Paradigm’s inability, as a result of a
binding order of any court of competent jurisdiction, to perform its obligations
under this Agreement shall not constitute a breach of this Agreement and
Paradigm’s compliance with any such order shall constitute compliance with this
Agreement.
 
11. Directors’ and Officers’ Liability Insurance.  Paradigm shall, from time to
time, make the good faith determination whether or not it is practicable for
Paradigm to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of Paradigm with
coverage for losses from wrongful acts, or to ensure Paradigm’s performance of
its indemnification obligations under this Agreement.  Among other matters,
Paradigm may consider the costs of obtaining such insurance coverage, the
protection afforded by such coverage and the restrictions or other terms
required by such insurance.  In all policies of directors’ and officers’
liability insurance, the Indemnified Party shall be named as an insured in such
a manner as to provide the Indemnified Party the same rights and benefits as are
accorded to the most favorably insured of Paradigm’s directors, if the
Indemnified Party is a director, or of Paradigm’s officers, if the Indemnified
Party is not a director of Paradigm but is an officer, or of Paradigm’s key
employees, if the Indemnified Party is not an officer or director but is a key
employee.  Notwithstanding the foregoing, Paradigm shall have no obligation to
obtain or maintain such insurance if Paradigm determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if the Indemnified Party is covered by similar
insurance maintained by a subsidiary or parent of Paradigm.

 
- 6 -

--------------------------------------------------------------------------------

 

12. Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring Paradigm to do or fail to do any act in violation of
applicable law.  The provisions of this Agreement shall be severable as provided
in this Section 12.  If this Agreement or any portion of this Agreement shall be
invalidated on any ground by any court of competent jurisdiction, then Paradigm
shall nevertheless indemnify the Indemnified Party to the greatest extent
permitted by any applicable law or any applicable portion of this Agreement that
shall not have been invalidated, and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.
 
13. Exceptions.  Any other provision herein to the contrary notwithstanding,
Paradigm shall not be obligated pursuant to the terms of this Agreement:
 
(a) Excluded Acts.  To indemnify the Indemnified Party for any acts or omissions
or transactions from which a director, officer, employee or agent may not be
relieved of liability under applicable Nevada law; or
 
(b) Claims Initiated by the Indemnified Party.  To indemnify or advance expenses
to the Indemnified Party with respect to proceedings or claims initiated or
brought voluntarily by the Indemnified Party and not by way of defense, except
(i) with respect to proceedings brought to establish or enforce a right to
advancement of expenses or indemnification under this Agreement or any other
statute or law and (ii) declaratory judgment or similar proceedings brought to
obtain a judicial interpretation of an applicable statute or regulation,
provided that such indemnification or advancement of expenses may be provided by
Paradigm in specific cases if the Board of Directors has approved the initiation
or bringing of such suit; or
 
(c) Lack of Good Faith.  To indemnify the Indemnified Party for any expenses
incurred by the Indemnified Party with respect to any proceeding instituted by
the Indemnified Party to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnified Party in such proceeding was not made in good faith or was
frivolous; or
 
(d) Insured or Other Reimbursed Claims.  To indemnify the Indemnified Party for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been reimbursed directly to the Indemnified Party, by an
insurance carrier under a policy of directors’ and officers’ liability insurance
maintained by Paradigm, or otherwise by Paradigm.
 
(e) Claims under Section 16(b).  To indemnify the Indemnified Party for expenses
and the payment of profits arising from the purchase and sale by the Indemnified
Party of securities in violation of Section 16(b) of the Securities Exchange Act
of 1934, as amended (“Exchange Act”), or any similar successor statute.

 
- 7 -

--------------------------------------------------------------------------------

 

14. Sale of Assets or Other Business Combination.  In case of (i) the sale or
other disposition (excluding mortgage or pledge) of all or substantially all of
the assets of Paradigm to another corporation or entity, or (ii) the merger or
other business combination of Paradigm with or into another corporation or
entity pursuant to which Paradigm will not survive or will survive only as a
subsidiary of another corporation or entity, in either case with the
stockholders of Paradigm prior to the merger or other business combination
holding less than 50% of the voting shares of the merged or combined companies
or entities after such merger or other business combination, or in the event of
any other similar reorganization involving Paradigm, then, in any case other
than the case in which, by operation of law, the obligations of Paradigm under
this Agreement automatically become obligations of the acquiring corporation or
entity, Paradigm shall cause the acquiring corporation or entity to assume the
obligations of Paradigm under this Agreement with respect to the Indemnified
Party.
 
15. Duration of Agreement.
 
(a) This Agreement shall be effective as of the date set forth on the first page
and shall apply to acts or omissions of the Indemnified Party which occurred
prior to such date if the Indemnified Party was an officer, director, employee
or other agent of Paradigm or any subsidiary, or was serving at the request of
Paradigm or any subsidiary as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, at the time
such act or omission occurred.
 
(b) This Agreement shall be effective (a) perpetually if the Closing (as defined
below) does not occur or (b) for a term of six (6) years from the date of the
consummation of the transactions contemplated by that certain Agreement and Plan
of Merger among Paradigm, CACI, Inc.—Federal  and CACI Newco Corporation (the
“Closing”, and the applicable effective period, the “Term”).  Paradigm’s
obligations under this Agreement shall continuously and irrevocably cover during
the Term any and all of the Indemnified Party's covered acts and omissions that
occur prior to the Closing (should such Closing occur) and while the Indemnified
Party is an officer, director, employee or other agent of Paradigm or any
subsidiary, or, if applicable, is serving at the request of Paradigm or any
subsidiary as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.  Such coverage shall
apply to Proceedings relating to acts or omissions even if such Proceeding is
not initiated until after (or continues beyond) the period in which the
Indemnified Person was an officer, director, employee or other agent of Paradigm
or any subsidiary, or, if applicable, was serving at the request of Paradigm or
any subsidiary as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.  Paradigm’s obligations
under this Agreement shall continue during the Term with regard to covered acts
and omissions, notwithstanding the giving of any such notice of termination or
any other circumstance whatsoever.  The indemnification provided under this
Agreement shall continue during the Term as to the Indemnified Party even though
he may have ceased to be a director, officer, employee or agent of Paradigm.
 
16. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 
- 8 -

--------------------------------------------------------------------------------

 

17. Successors and Assigns.  This Agreement shall be binding upon Paradigm and
its successors and assigns, and shall inure to the benefit of the Indemnified
Party and the Indemnified Party’s spouse, estate, heirs and legal
representatives.
 
18. Attorneys’ Fees.  In the event that any action is instituted by the
Indemnified Party under this Agreement to enforce or interpret any of the terms
of this Agreement, the Indemnified Party shall be entitled to be paid all court
costs and expenses, including reasonable attorneys’ fees, incurred by the
Indemnified Party with respect to such action, unless as a part of such action,
a court of competent jurisdiction determines that each of the material
assertions made by the Indemnified Party as a basis for such action was not made
in good faith or was frivolous.  In the event of an action instituted by or in
the name of Paradigm under this Agreement or to enforce or interpret any of the
terms of this Agreement, the Indemnified Party shall be entitled to be paid all
court costs and expenses, including attorneys’ fees incurred by the Indemnified
Party in defense of such action (including with respect to the Indemnified
Party’s counterclaims and cross-claims made in such action), unless as a part of
such action the court determines that each of the Indemnified Party’s material
defenses to such was made in bad faith or was frivolous.
 
19. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given if delivered by
hand, sent by facsimile transmission with confirmation of receipt, sent via a
reputable overnight courier service with confirmation of receipt requested, or
mailed by domestic certified or registered mail with postage prepaid and return
receipt requested, to the Indemnified Party at the address on the first page of
this Agreement and to Paradigm at the address below (or at such other address
for a party as shall be specified by like notice), and shall be deemed given on
the date on which delivered by hand or otherwise on the date of receipt as
confirmed:
 
Paradigm Holdings, Inc.
9715 Key West Avenue, 3rd Floor
Rockville, MD 20850
Attention:  President


Phone:
Fax:


20. Construction Of Certain Words and Phrases.
 
(a)  The term “expense” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend or
investigating a Proceeding.
 
(b)   “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, except one initiated by the Indemnified Party.

 
- 9 -

--------------------------------------------------------------------------------

 

21. Choice of Law.  This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Nevada without regard to
its conflicts of law rules.
 
22. Consent To Jurisdiction; Choice Of Venue.  Paradigm and the Indemnified
Party each by this Agreement irrevocably consents to the jurisdiction of the
courts of Virginia and the federal courts within Virginia for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any such action or proceeding shall be brought only in
the appropriate court of first instance of the Commonwealth of Virginia in
Arlington County, or in the United States District Court, Eastern District of
Virginia, sitting in Alexandria.
 
23.   Entire Agreement. Except as explicitly provided in Sections 6 or otherwise
expressly referred to herein, this Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, and any and all prior agreements with respect to the subject
matter hereto are superseded in their entirety by this Agreement and therefore
null and void.


 
[signatures on following page]

 
- 10 -

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth our understanding, I would appreciate your
executing the enclosed counterpart of this Agreement and returning it to
me.  Upon your signature this letter agreement shall constitute a binding
agreement.
 

 
PARADIGM HOLDINGS, INC.
             
By:
     
Name:
   
Title:







Accepted and agreed to:
             



 
- 11 -

--------------------------------------------------------------------------------